Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


     Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
    The claim(s) recite(s) a mental process comprising judgment steps as described below:
    “it is judged and alarmed that the server rack is in an alarm state, and
wherein when the power value of the real-time operating state of the server rack is formed to be less than the alarm current value and the real-time vibration value of the server rack exceeds the alarm vibration value, it is judged and alarmed that the server rack is in a risk state.:
     The judgment steps, but for the recitation of general computing components, can reasonably be performed mentally, see MPEP 2106.04(a)(2) e.g. observation, evaluation, judgment, or opinion)
  This judicial exception is not integrated into a practical application because the information collecting and detection steps represent insignificant extra-solution activity via tangential data gathering, MPEP 2106.05(g); the server rack, fan, power, vibration, and power values are recited generally so as to generally link the abstract idea to a field of monitoring, MPEP 2106.05(h); and the alarm setting step represents mere instructions to apply the abstract idea or insignificant post solution activity, MPEP 2106.05(f), see also 2106.05(g) e.g. “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity)”  
        The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the server rack and alarm setting functions represent mere instructions to apply the abstract idea while the detection and collecting steps are well-understood, routine, and conventional data gathering steps (MPEP 2106.05(a) e.g. “iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48”)  , see also “iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));”)


Allowance Discussion:
But for the 35 USC 101 rejection, the basis for allowability is the determination of the risk value as a combination of the vibration and power limitations as described below:
     “wherein when the power value of the real-time operating state of the server rack is formed to be less than the alarm current value or the real-time vibration value of the server rack exceeds the alarm vibration value, it is judged and alarmed that the server rack is in an alarm state, and
wherein when the power value of the real-time operating state of the server rack is formed to be less than the alarm current value and the real-time vibration value of the server rack exceeds the alarm vibration value, it is judged and alarmed that the server rack is in a risk state.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gang Niu, Bo-Suk Yang, Intelligent condition monitoring and prognostics system based on data-fusion strategy, Expert Systems with Applications, Volume 37, Issue 12, 2010, Pages 8831-8840 (https://www.sciencedirect.com/science/article/pii/S095741741000518X)
Abstract: This paper proposes an intelligent condition monitoring and prognostics system in condition-based maintenance architecture based on data-fusion strategy. Firstly, vibration signals are collected and trend features are extracted. Then features are normalized and sent into neural network for feature-level fusion. Next, data de-noising is conducted containing smoothing and wavelet decomposition to reduce the fluctuation and pick out trend information. The processed information is used for autonomic health degradation monitoring and data-driven prognostics. When the degradation curve crosses through the specified threshold of alarm, prognostics module is triggered and time-series prediction is performed using multi-nonlinear regression models. Furthermore, the predicted point estimate and interval estimate are fused, respectively. Finally, remaining useful life of operating machine, with its uncertainty interval, are assessed. The proposed system is evaluated by an experiment of health degradation monitoring and prognostics for a methane compressor. The experiment results show that the enhanced maintenance performances can be obtained, which make it suitable for advanced industry maintenance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117